DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/3/22, have been entered in the above-identified application.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 11/3/22 is acknowledged.

Claim Objections
Claim 4-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-12 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the particles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim (e.g., claims 1-5).
Claim 8 recites the limitation "the particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim (e.g., claims 1-5 and 7).
Claim 10 recites the limitation "the particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim (e.g., claims 1-5 and 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Driver et al (US 2010/0102693 A1) in view of Weber et al (US 2016/0264455 A1).
Regarding claim 1, Driver teaches a substrate (e.g., stovetop or cook-top) having a spill retention mechanism (e.g., spill containment pattern) that hinders movement of a liquid that spills on the substrate, wherein the spill retention mechanism is applied to an upper surface of the substrate, and wherein the spill retention mechanism comprises a ceramic frit (abstract; para 37, 44-45).
Driver fails to expressly suggest that of a glass or glass-ceramic frit.
Weber teaches substrates (e.g., cooktops) that may comprise a glass-ceramic frit and also be coated with a noise-optimized glass-based coating comprising a glass frit (para 3, 5, 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the glass frits of Weber for the ceramic frits of Driver for cooktops with a noise-optimized coating; or in the alternative, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claims 2 and 3, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location or pattern of the spill containment pattern based upon the desired location to prevent spill encroachment.
Regarding claim 4, Weber teaches the frit has a D50 grain size of 1.5 μm (para 128).
Regarding claims 5 and 7, Weber teaches the frit has a Ra of between 0.2 and 0.9 μm (claim 1) and a preferable Rz of 1.54 (table 3).
Regarding claim 6, Weber teaches its frit contains hollow glass spheres (para 54)
Regarding claim 8, Weber teaches a maximum of 20 wt% of pigments and fillers (para 56).
Regarding claim 9, Driver teaches the combination of a layer of ceramic frit and a hydrophobic coating on the ceramic frit should have a thickness of from about 0.001 microns to about 250 microns. This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Driver, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 10, Weber teaches particles that are spherical (para 33, 54), so it would have been obvious to one of ordinary skill in the art at the time of invention to pick particles with a high sphericity.
Regarding claim 11, Driver teaches the panel and additional hydrophobic surface is transparent (i.e., the spill retention mechanism is transparent) (claims 8 and 10); and Weber teaches its coatings are transparent (para 128).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the size of the spill containment pattern based upon the size or volume of the spillage it needs to contain.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783